     Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.177 Page 1 of 48



                                                                                                                 Page 2

           MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                            SENTENCE BY A PERSON IN FEDERAL CUSTODY

 United States District Court                             I District   District of Utah (Central)

 Name    (under which you were convicted):                                        Docket or Case No.:
 Alan Eduardo Chavarin                                                             2: 16-cr-00609-DB-1
 Place of Confinement:                                                       Prisoner No.:
 FCI Safford                                                                 24900-081
 UNITED STATES OF AMERICA                                          Movant (include   name under which you were convicted)

                                                                   ALAN EDUARDO CHAVARIN
                                                     v.


                                                    MOTION

1.   (a) Name and location of court that entered the judgment of conviction you are challenging:
      U.S. District Court
      District of Utah
      Central Division


      (b) Criminal docket or case number (if you know): 2:16-cr-00609-DB-1
2.    (a) Date of the judgment of conviction (if you know): 1/5/2018


      (b) Date of sentencing: 1/4/2018
3.    Length of sentence: 188 Months
4.    Nature of crime (all counts):
       Count 1: Possession with Intent to Distribute Heroin, in violation of 21 U.S.C. § 841 (a)(1 ).




5.    (a) What was your plea? (Check one)
          (1)   Not guilty CV                (2)   Guilty 0            (8)     Nolo contendere (no contest) 0
      (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count
      or indictment, what did you plead guilty to and what did you plead not guilty to?




6.    If you went to trial, what kind of trial did you have? (Check one)              Jury i:v           Judge only 0
     Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.178 Page 2 of 48


                                                                                                          Page 3

7.   Did you testify at a pretrial hearing, trial, or post-trial hearing?         Yes li1        No   •
8.   Did you appeal from the judgment of conviction?                              Yes li1        No   •
9. If you did appeal, answer the following:
     (a) Name of court: United States Court of Appeals for the Tenth Circuit
     (b) Docket or case number (if you know): No. 18-4011
     (c) Result: Affirmed
     (d) Date of result (if you know): 4/20/2020
     (e) Citation to the case (if you know): United States v. Chavarin, No. 18-4011 (10th Cir. 2020)
     (f) Grounds raised:

      Chavarin argued that the court erred by failing to (i) specifically identify the perjurious statements, or
      (ii) determine that those statements satisfied all of the elements of perjury.




     (g) Did you file a petition for certiorari in the United States Supreme Court?            Yes    •   No ljY
         If "Yes," answer the following:
         (1) Docket or case number (if you know):
         (2) Result:


         (3) Date of result (if you know):
         (4) Citation to the case (if you know):
         (5) Grounds raised:




10, Other than the direct appeals listed above, have you previously filed any other motions,
     petitions, or applications concerning this judgment of conviction in any court?
         Yes   •   No~
11. If your answer to Question 10 was "Yes," give the following information:
     (a) (1) Name of court:
         (2) Docket or case number (if you know):
         (3) Date of filing (if you know):
Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.179 Page 3 of 48


                                                                                             Page 4
     (4) Nature of the proceeding:
     (5) Grounds raised:




     (6) Did you receive a hearing where evidence was given on your motion, petition, or
    application?     Yes D No D
    (7) Result:

    (8) Date of result (if you know):
 (b) If you filed any second motion, petition, or application, give the same information:
    (1) Name of court:

    (2) Docket or case number (if you know):

     (3) Date of filing (if you know):
     (4) Nature of the proceeding:
    (5) Grounds raised:




    (6) Did you receive a hearing where evidence was given on your motion, petition, or
    application?     Yes D     No D
    (7) Result:
    (8) Date of result (if you know):

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?
    (1) First petition:       Yes D      No D
    (2) Second petition:      Yes D      No D
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.180 Page 4 of 48


                                                                                                  Page 5

   (d) If you did not appeal from the action on any motion, petition, or application, explain briefly
   why you did not:




12. For this motion, state every ground on which you claim that you are being held in violation of the
    Constitution, laws, or treaties of the United States. Attach additional pages if you have more
   than four grounds. State the facts supporting each ground.


GROUND ONE:
 Ineffective Assistance of Pretrial Counsel
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 Pretrial counsel's failure to:
 (1) Communicate with Chavarin and provide information to him that he needed to assess the
 government's case-in-chief, including discovery and other evidence in order for him to make an
 informed decision as to whether to proceed to trial or plead guilty;
 (2) Conduct an adequate and independent pretrial investigation including interviewing any defense or
 government witnesses on behalf of Chavarin; and
 (3) Attempt to negotiate a reasonable plea agreement with the government deprived Chavarin of
 effective assistance of counsel during the pretrial phase of the proceedings.


 Please see Memorandum of Law in Support.




(b) Direct Appeal of Ground One:
    (1) If you appealed from the judgment of conviction, did you raise this issue?
                Yes O     No   fl
    (2) If you did not raise this issue in your direct appeal, explain why:
     Claims of ineffective assistance of counsel are not generally raised on direct appeal.


(c) Post-Conviction Proceedings:
    (1) Did you raise this issue in any post-conviction motion, petition, or application?
                Yes O No    fl
    (2) If your answer to Question (c)(l) is "Yes," state:
    Type of motion or petition:
    Name and location of the court where the motion or petition was filed:
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.181 Page 5 of 48


                                                                                                       Page 6

   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes D      No D
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes D      No D
   (5) If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
       Yes D      No D
   (6) If your answer to Question (c)(4) is '<yes," state:
   Name and location of the court where the appeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




GROUND TWO:
 Ineffective Assistance of Trial Counsel
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 Trial counsel's failure to:
 (1) Convey his trial strategy and inform Chavarin of any affirmative defense;
 (2) Prepare for trial and research the applicable law and review the discovery provided by the
 government;
 (3) Subpoena or call any defense witnesses on Chavarin's behalf;
 (4) Lodge proper objections; and
 (5) Act as an effective advocate for Chavarin at trial deprived Chavarin of effective assistance of trial
 counsel and a fair and reliable jury verdict.


 Please see Memorandum of Law in Support.
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.182 Page 6 of 48



                                                                                               Page 7




(b) Direct Appeal of Ground Two:
   (1) If you appealed from the judgment of conviction, did you raise this issue?
       Yes O    No fl
   (2) If you did not raise this issue in your direct appeal, explain why:
    Claims of ineffective assistance of counsel are not generally raised on direct appeal.


(c) PostMConviction Proceedings:
   (1) Did you raise this issue in any post-conviction motion, petition, or application?
       Yes O    No   fl!
   (2) If your answer to Question (c)(l) is "Yes," state:
   Type of motion or petition:
   Name and location of the court where the motion or petition was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes O     No 0
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes O     No 0
   (5) If your answer to Question (c)( 4) is ''Yes," did you raise this issue in the appeal?
       Yes O     No 0
   (6) If your answer to Question (c)(4) is "Yes," state:
   Name and location of the court where the appeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.183 Page 7 of 48



                                                                                                  Page 8

   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




GROUND THREE:
 Ineffective Assistance of Sentencing Counsel
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
 Sentencing counsel's failure to:
 (1) Review, discuss or explain the Presentence Report ("PSR") to Chavarin;
 (2) Object and argue for mitigation of Chavarin's sentence;
 (3) Argue that Chavarin's sentence was substantively unreasonable deprived Chavarin effective
 assistance of sentencing counsel and a fair and just sentence.


 Please see Memorandum of Law in Support.




(b) Direct Appeal of Ground Three:
    (1) If you appealed from the judgment of conviction, did you raise this issue?

        Yes D     No ~
    (2) If you did not raise this issue in your direct appeal, explain why:

     Claims of ineffective assistance of counsel are not generally raised on direct appeal.


(c) Post-Conviction Proceedings:
    (1) Did you raise this issue in any post-conviction motion, petition, or application?

        Yes D     No   fl
    (2) If your answer to Question (c)(l) is ''Yes," state:
    Type of motion or petition:
    Name and location of the court where the motion or petition was filed:


    Docket or case number (if you know):
    Date of the court's decision:
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.184 Page 8 of 48



                                                                                                 Page 9

   Result (attach a copy of the court's opinion or order, if available):




   (3) Did you receive a hearing on your motion, petition, or application?
       Yes O     No 0
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes O     No 0
   (5) If your answer to Question (c)(4) is ''Yes," did you raise this issue in the appeal?
       Yes O     No 0
   (6) If your answer to Question (c)(4) is "Yes," state:
   Name and location of the court where the appeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):




   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




GROUND FOUR:


(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.185 Page 9 of 48


                                                                                              Page 10




(b) Direct Appeal of Ground Four:
   (1) If you appealed from the judgment of conviction, did you raise this issue?
      Yes    •   No   •
   (2) If you did not raise this issue in your direct appeal, explain why:



(c) Post-Conviction Proceedings:
   (1) Did you raise this issue in any post-conviction motion, petition, or application?
       Yes   •   No   •
   (2) If your answer to Question (c)(l) is "Yes," state:
   Type of motion or petition:
   Name and location of the court where the motion or petition was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):



   (3) Did you receive a hearing on your motion, petition, or application?
       Yes   •    No      •
   (4) Did you appeal from the denial of your motion, petition, or application?
       Yes   •    No      •
   (5) If your answer to Question (c)(4) is ''Yes," did you raise this issue in the appeal?
       Yes   •    No      •
   (6) If your answer to Question (c)( 4) is "Yes," state:
   Name and location of the court where the appeal was filed:



   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a copy of the court's opinion or order, if available):
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.186 Page 10 of 48


                                                                                                Page 11

   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or
   raise this issue:




13. Is there any ground in this motion that you have not previously presented in some federal court?
   If so, which ground or grounds have not been presented, and state your reasons for not
   presenting them:
 N/A




14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
    for the judgment you are challenging?        Yes O No IV
   If "Yes," state the name and location of the court, the docket or case number, the type of
    proceeding, and the issues raised.




15. Give the name and address, if known, of each attorney who represented you in the following
    stages of the judgment you are challenging:
    (a) At preliminary hearing:
       Robert L. Steele, 46 W Broadway, Ste 110, Salt Lake City, UT 84101
    (b) At arraignment and plea:

     Javier Riojas, Texas RioGrande Legal Aid, Inc., P.O. Box 2001, Eagle Pass, TX 78853
    (c) At trial:
       Rudy J. Bautista, 136 E South Temple, Ste 1530, Salt Lake City, UT 84111
    (d) At sentencing:

       Kelly Ann Booth, 215 S State St, Ste 950, Salt Lake City, UT 84111
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.187 Page 11 of 48


                                                                                                Page 12

   (e) On appeal:
    Meredith B. Esser, Districts of Colorado&Wyoming 633 17th St., Suite 1000 Denver, CO 80202
   (f) In any post-conviction proceeding:
    N/A
   (g) On appeal from any ruling against you in a post-conviction proceeding:

     N/A


16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in
   the same court and at the same time?         Yes   •   No~
17. Do you have any future sentence to serve after you complete the sentence for the judgment that
   you are challenging?        Yes ONotii!f
   (a) If so, give name and location of court that imposed the other sentence you will serve in the
   future:


   (b) Give the date the other sentence was imposed:
   (c) Give the length of the other sentence:
   (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
   judgment or sentence to be served in the future?       Yes O No 0
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.188 Page 12 of 48


                                                                                              Page 13

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
   must explain why the one-year statute oflimitations as contained in 28 U.S.C. § 2255 does not
   bar your motion.*
    N/A




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
    A one-year period of limitation shall apply to a motion under this section. The limitation period
    shall run from the latest of -
        (1) the date on which the judgment of conviction became final;
        (2) the date on which the impediment to making a motion created by governmental action in
        violation of the Constitution or laws of the United States is removed, if the movant was
        prevented from making such a motion by such governmental action;
        (3) the date on which the right asserted was initially recognized by the Supreme Court, if
        that right has been newly recognized by the Supreme Court and made retroactively
        applicable to cases on collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could have been
        discovered through the exercise of due diligence.
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.189 Page 13 of 48




                                                                                                                Page 13
Therefore, Chavarin respectfully requests that the Court grant the following relief:

         Vacate his conviction and sentence to start anew; alternatively, grant an Evidentiary hearing to further prove
his grounds set forth above, resolve facts in dispute, expand an incomplete record or any other relief to which this Court
deems that he may be entitled.

                                                                 Respectfully submitted,




                                                                 ALANEDUARDOCHAVARlN
                                                                 REG. NO. 24900-081
                                                                 FCI SAFFORD
                                                                 FEDERAL CORR. INSTITUTION
                                                                 P.O. BOX 9000
                                                                 SAFFORD, AZ 85548
                                                                 Appearing Pro Se


                              DECLARATION OF ALAN EDUARDO CHAVARIN

         I, Alan Eduardo Chavarin, declarant herein, declare and attest to the facts in the above and foregoing Motion
under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody to be true and correct
to the best ofmy knowledge under the penalty of perjury pursuant to 28 U.S.C. § 1746. I placed this§ 2255 Motion in
the prison mailbox on the date below invoking the prison mailbox rule. See Houston v. Lack, 487 U.S. 266, 270 (1988).




Dated: August2-":J; 2020.
     Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.190 Page 14 of 48




                  IN THE UNITED STATES DISTRICT COURT
                         UTAH, CENTRAL DIVISION

                                                Case: 2:20−cv−00605             FILED US Distrid Cout"t ·UT
ALAN EDUARDO CHAVARIN,                          Assigned To : Benson, Dee
                                                                                 m.m   2EI '20 PM03: 5fj i1




                                                Assign. Date : 8/28/2020
                     Movant,                    Description: Chavarin v USA
v.                                              Civil No. 2:20-cv-----
                                            :   Crim No. 2:16-cr-00609-DB-1
UNITED STATES OF AMERICA,                   .
                     Respondent.


        MEMORANDUM OF LAW IN SUPPORT OF MOTION UNDER
         28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
            SENTENCE BY A PERSON IN FEDERAL CUSTODY

         COMES Movant, ALAN EDUARDO CHAVARIN ("Chavarin"), appearing

pro se, and in support ofthis motion would show as follows:

                                  I. JURISDICTION

         Chavarin is timely filing a Motion to Vacate, Set Aside, or Correct a Sentence

by a Person in Federal Custody Pursuant to 28 U.S.C. § 2255 ("§ 2255 Motion")

contemporaneously with this Memorandum of Law. Jurisdiction is vested in this

District Court that presided over and imposed sentence pursuant to Rule 4(a) ofthe

Rules Governing §2255 Proceedings. See Liteky v. United States, 51 OU. S. 540, 562

(1994).
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.191 Page 15 of 48




              II. STATEMENT OF THE GROUND FOR RELIEF

      A.     Whether pretrial counsel's failure to: (1) Communicate with Chavarin

and provide information to him that he needed to assess the government's

case-in-chief, including discovery and other evidence in order for him to make an

informed decision as to whether to proceed to trial or plead guilty; (2) Conduct an

adequate and independent pretrial investigation including interviewing any defense

or government witnesses on behalf of Chavarin; and (3) Attempt to negotiate a

reasonable plea agreement with the government deprived Chavarin of effective

assistance of counsel during the pretrial phase of the proceedings.

      B.     Whether trial counsel's failure to: (1) Convey his trial strategy and

inform Chavarin of any affirmative defense; (2) Prepare for trial and research the

applicable law and review the discovery provided by the government; (3) Subpoena

or call any defense witnesses on Chavarin' s behalf; (4) Lodge proper objections; and

(5) Act as an effective advocate for Chavarin at trial deprived Chavarin of effective

assistance of trial counsel and a fair and reliable jury verdict.

      C.     Whether sentencing counsel's failure to: (1) Review, discuss or explain

the Presentence Report ("PSR") to Chavarin; (2) Object and argue for mitigation of

Chavarin's sentence; (3) Argue that Chavarin's sentence was substantively

unreasonable deprived Chavarin effective assistance of sentencing counsel and a fair

and just sentence.

                                           2
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.192 Page 16 of 48




                          III. STATEMENT OF THE CASE

      A.      ProceduralBackground

       On November 30, 2016, a grand jury in United States District Court for the

District of Utah, Central Division, returned a one (1) count Indictment charging

Chavarin. See Doc. 1. 1 Count 1 charged Chavarin with Possession with Intent to

Distribute Heroin, in violation of21 U.S.C. § 841(a)(l). Id.

       On September 19, 2017, a jury trial commenced. See Doc. 50.

       On September 22, 2017, the jury returned a guilty verdict as to Count 1 of the

Indictment. See Doc. 57.

       On January 4, 2018, Chavarin was sentenced to a term of 188 months'

imprisonment, 5 years Supervised Release, no Fine or Restitution, and a Mandatory

Special Assessment Fee of $100. See Docs. 67, 68, 70.

       On January 17, 2018, Chavarin filed a Notice of Appeal. See Doc. 71.

       On April 20, 2020, the United States Court of Appeals for the Tenth Circuit

("Tenth Circuit") affirmed Chavarin's judgment. See Doc. 87.




       "Doc." refers to the Docket Report in the United States District Court for the District of
Utah, Central Division in Criminal No. 2: l 6-cr-00609-DB-l, which is immediately followed by the
Docket Entry Number.

                                               3
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.193 Page 17 of 48




      B.     Statement of the Relevant Facts

             1.     Offense Conduct

      On the evening ofNovember 11, 2016, Alan Chavarin was pulled over on I-80

after committing multiple traffic violations. See Doc. 76 at 97-99. Chavarin did not

have a driver's license-he told the officer that his license had recently been

suspended. Id. at 104, 107. Chavarin also did not have the vehicle's registration-he

was driving a rented SUV, and he told the officer that his girlfriend in Arizona had

rented it. Id. at 104-05, 165.

      While speaking with Chavarin, the officer noticed a straw on the center

console, "lying next to a razor blade." Id. at 105. This was suspicious, because razor

blades and straws are often associated with drug use. Id. When the officer asked

Chavarin where he was going, Chavarin responded that he was "going to Cheyenne

to visit a couple of friends and a girlfriend." Id. at 108. Chavarin said that he had met

the friends "rock climbing," and that he planned on being in Cheyenne for only "a

couple hours" before turning around and driving home to Arizona. Id. at 109, 111.

Chavarin said that he did not have a phone number for his friends, but that he was

"going to contact them through Facebook." Id. at 112.

       Chavarin gave the officer consent to search the SUV. Id. at 113. As that officer

began searching the SUV, Chavarin stood nearby and talked to another officer who

                                            4
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.194 Page 18 of 48




had arrived as backup. Id. at 149-50. Chavarin told that second officer that he had

swallowed a "half a gram of heroin" shortly after being pulled over. Id. at 154-56.

When the officer asked Chavarin if the officers would find "anything in the vehicle,"

Chavarin "smiled" and responded, "'um, probably not' and then he chuckled." Id. at

153.

       The officer who was searching the SUV had his drug dog with him. Id. at 97.

When he walked the dog around the exterior ofthe SUV, the dog "appeared interested

in a few locations" "but never gave a final indication to odor." Id. at 115. When the

dog entered the back of the SUV, it became "excited" but had "difficulty pinpointing

the specific source." Id. at 117.

       The officer noticed fingerprints on the SUV's spare tire, which is often a sign

that someone has tampered with it. Id. at 118. Using a stethoscope and a density

meter, the officer determined that something was inside the tire. Id. at 119-20. When

he cut it open, he found five vacuum-sealed packages. Id. at 120. Chavarin and the

packages were then transported to a nearby police field office. Id. at 122.

       Testing later showed that the packages contained 8.4 pounds of heroin. Id. at

125-27. The wholesale value of the heroin would be somewhere between$98,000 and

$140,000, and its street value in Salt Lake City would be approximately $350,000.

Id. at 180-81.


                                          5
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.195 Page 19 of 48




      In a post-Miranda interview at the field office, Chavarin initially said that he

was driving to Cheyenne to visit a girl he had met on Facebook, and that he had

planned to meet her at a gas station for a few hours and then immediately drive back

home to Phoenix. Id. at 162-64.

      Chavarin also admitted that he had consumed heroin inside the SUV after being

pulled over, but he claimed that he "did not know about" any other drugs in the

vehicle. Id. at 161-62, 166. Chavarin said that he thought he was being arrested for

consuming those drugs. Id. at 161.

      After the drugs from the spare tire were processed, however, Chavarin learned

that he would be booked into jail. Id. at 166. At that point, Chavarin suggested that

he "wanted a deal to try and get himself out of the situation he was in." Id. Chavarin

and the officers began "discussing different options" "about what he could potentially

do." Id. at 130.

      During these discussions, Chavarin told the officers that he was not headed to

Cheyenne as he had originally claimed-instead, he was actually headed to Kansas

City to deliver drugs. Id. at 128, 169. He said that he "was working for an

organization" that he had purchased heroin from in the past and that he was making

this particular drug delivery to "square up his debt with them." Id. at 129, 136.

Chavarin offered to give officers information about "where the narcotics are coming


                                          6
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.196 Page 20 of 48




from in Arizona" and how they were transported. Id. at 129, 168. When asked ifhe

had "ever done this before," Chavarin responded, "[n]ot for them, no." Id. at 133.

      During these discussions, Chavarin expressed some worry about whether he

would be killed ifhe cooperated with police. Id. at 166-68. But he never said that he

had been threatened or coerced into transporting these drugs, nor did he express any

"fear of the people that he was running these drugs for." Id. at 132, 171.

      The officers had no independent deal-making authority, so they contacted a

federal prosecutor. Id. at 139-40. But the deal never materialized, id. at 167-69, and

Chavarin never gave officers any "specific" information. Id. at 148.

             2.     Trial Proceeding

      On September 19, 2017, ajurytrial commenced before Judge Dee Benson. See

Doc. 50. In its case-in-chief, the United States presented the testimony and evidence

detailing how Chavarin was caught driving a rented SUV with 8.4 pounds of heroin

hidden inside, as well as how Chavarin subsequently told different stories to officers.

      At the outset of his opening statement, defense counsel told the jury that "this

is not a case of who did it or how it was done." See Doc. 76 at 91. Defense counsel

admitted that "[e]verything that was just told to you happened," that Chavarin was

indeed "driving a car from Glendale, Arizona, to Kansas City knowing that there were

drugs in it with the intent to give it to another person to distribute." Id. at 91.


                                            7
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.197 Page 21 of 48




      Defense counsel then argued that what mattered was "why he did it." Id. at 92.

Counsel claimed that Chavarin only agreed to transport the drugs because he was

threatened by an enforcer from a drug cartel. Id. at 93. Counsel argued that Chavarin

should be acquitted because he acted under coercion or duress. Id.

      Before trial, the United States had objected to Chavarin' s request for a coercion

instruction. At the close of evidence (and outside the presence of the jury), the district

court agreed to give the instruction. But the court commented that Chavarin's

testimony had a "lot of generalizations," was "very light on specifics," and had been

developed "through a fairly effective use ofleading questions" from defense counsel.

See Doc. 77 at 253-54. The court also observed that Chavarin's "willingness to

cooperate" with officers on the night of the arrest "seem[ed] inconsistent with a gun

to the head, figuratively speaking, to his family in Mexico and his fiancee and

others." Id. at 254.

       Despite its reservations, the court instructed the jury that Chavarin's actions

would be "justified by duress or coercion" if it found (i) that Chavarin "was under an

unlawful and present, imminent and impending threat of such a nature as to induce

a well-grounded apprehension of death or serious bodily injury to himself or a family

member or others"; (ii) that Chavarin "had no reasonable, legal alternative to

violating the law"; and (iii) that "a direct causal relationship could have been

                                            8
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.198 Page 22 of 48




reasonably anticipated between engaging in the criminal action and avoiding the

threatened harm." See Doc. 76 at 201.

      Given that Chavarin had admitted to knowingly transporting drugs, both

parties' closing arguments focused on whether the jury should believe Chavarin's

testimony that he was acting because of the alleged threats. For example, during the

United States' closing, the prosecutor pointed out that "not once in all of the time that

Chavarin" was with the officers on the night of the arrest did "he ever say 'I am being

forced to do this and I'm scared. I'm worried. Somebody has threatened me.' Not

once does he say that." See Doc. 77 at 275. The prosecutor also pointed to the lack

of specifics in Chavarin's story. Id. at 278.

      By contrast, defense counsel claimed that Chavarin had "laid out all of the

evidence. We know that that stuff happened. We know that his life and his family's

life were in danger. We know that no matter what, he couldn't rely on his family

being safe in Mexico." Id. at 287. He asked the jury to acquit Chavarin because his

"actions were not voluntary." Id. at 288.

       The jury convicted Chavarin as charged. Id. at 299.

              3.    Presentence Report Calculations and Recommendations

       The PSR states the Base Offense Level is 32. Two (2) levels were added for

Obstruction of Justice, which results in a Total Offense Level of 34. Chavarin's total

                                            9
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.199 Page 23 of 48




criminal history computation is 4, which puts him at Criminal History Category of III.

Based upon a Total Offense Level of34 and a Criminal History Category of III, the

guideline imprisonment range was 188 months to 235 months.

             4.     Sentencing Proceeding

      On January 4, 2018, a Sentencing Hearing was held before Judge Dee Benson.

See Doc. 67. At sentencing, the Court granted the United States' request for a

"completely justified obstruction ofjustice addition," and it also rejected the defense

request for a coercion-based downward departure. Id. Based on Chavarin's

Guidelines range, the court imposed a 188-month prison sentence. Id. As part of the

sentence, the court ordered Chavarin to obtain drug treatment. Id. at 18-19. A timely

Notice of Appeal was filed on January 17, 2018. See Doc. 71.

             5.     Appellate Proceeding

      On Appeal, Chavarin argues that the court erred by failing to (i) specifically

identify the perjurious statements, or (ii) determine that those statements satisfied all

of the elements of perjury. On April 20, 2020, the Tenth Circuit, in its Order states

that, the District Court properly applied the enhancement to safeguard the integrity

of its proceedings and affirmed the judgment of the District Court. See United States

v. Chavarin, No. 18-4011 (10th Cir. 2020).




                                           10
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.200 Page 24 of 48




                   IV. COGNIZABLE ISSUES UNDER§ 2255

      The function of a §2255 Motion to Vacate, Set Aside or Correct Sentence is to

inquire into the legality of the federal prisoner's detention. See Heflin v. United

States, 358 U.S. 415, 421 (1959). Section 2255 provides four grounds that justify

relief for a federal prisoner who challenges the imposition or length of his or her

detention: ( 1) "that the sentence was imposed in violation of the Constitution or laws

of the United States"; (2) "that the court was without jurisdiction to impose such

sentence"; (3) "that the sentence was in excess of the maximum authorized by law";

or (4) "that the sentence is otherwise 'subject to collateral attack."' 28 U. S. C. § 2255

(1994). Despite this apparently broad language, violations of federal law are only

cognizable if they involve a "fundamental defect" resulting in a "complete

miscarriage of Justice." Davis v. United States, 417 U.S. 333,346 (1974).

       Section 2255 permits a federal prisoner to bring a collateral challenge by

moving the sentencing court to vacate, set aside, or correct the sentence. 28 U.S.C.

§ 2255(a). Once a petitioner files a§ 2255 motion, "[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make

findings of fact and conclusions of law with respect thereto." 28 U.S.C. § 2255(b).

A petitioner is entitled to an evidentiary hearing if he "alleges facts that, if true,

                                            11
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.201 Page 25 of 48




would entitle him to relief." US. v. Weeks, 653 F.3d 1188 (10 th Cir. 2011). "[A]

petitioner need only allege - not prove - reasonably specific, non-conclusory facts

that, if true, would entitle him to relief." United States v. Cervini, 379 F.3d 987, 994

(10th Cir. 2004). However, a district court need not hold a hearing if the allegations

are "patently frivolous," "based upon unsupported generalizations," or "affirmatively

contradicted by the record." Holmes, 876 F.2d at 1553.

      A§ 2255 Motion requires the district court to either order the government to

respond or to hold an evidentiary hearing unless the Motion, files and record of the

case demonstrate that no relief is warranted. See Aron, 291 F.3d at 715 n.6. "Under

28 U. S. C. § 2255, unless the motion and record as constituted show conclusively

that relief is not available, an evidentiary hearing should be held." 28 U.S.C. §

2255(b).

       Upon granting a §2255 Motion, "[t]he court shall vacate and set the judgment

aside and shall discharge the prisoner or resentence him ... or correct the sentence

as may appear appropriate." 28 U. S. C. § 2255. The remedy provided in § 2255 is

broad and flexible, and entrusts the federal courts with the power to fashion

appropriate relief. See Andrews v. United States, 373 U. S. 334, 339 (1963).

       Ineffective assistance of counsel claims are cognizable in a §2255 setting

because they are of constitutional dimension. See Kimme/man v. Morrison, 477 U.

S. 365, 371-79 and n.3 (1986); Stricklandv. Washington, 466 U.S. 668 (1984).

                                           12
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.202 Page 26 of 48




      To prevail on a claim ofineffective assistance of counsel, defendant must show

that (1) his counsel's representation fell below an objective standard of

reasonableness, and (2) there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. See

Kimmelman, 477 U. S. at 375.

      The "reasonableness of counsel's challenged conduct" must be judged "on the

facts of the particular case, viewed as of the time of counsel's conduct." Lockhart v.

Fretwell, 506 U.S. 364,371 (1993) (citing Strickland, 466 U. S. at 690). In the course

of the latter portion of this inquiry, the Court must consider not merely whether the

outcome of the defendant's case would have been different, but also whether

counsel's deficient performance caused the outcome to be unreliable or the

proceeding to be fundamentally unfair. See Lockhart, 506 U. S. at 368-73.

"Unreliability or unfairness does not result if the ineffectiveness of counsel does not

deprive the defendant of any substantive or procedural right to which the law entitles

him." Lockhart, 506 U.S. at 372. Thus, prejudice is measured by current law and not

by the law as it existed at the time of the alleged error. Id.

      The familiar two-part test of Strickland has been applied by the Supreme Court

and the Second Circuit in a wide variety of contextual challenges to the effectiveness

of counsel's performance. With regard to the performance prong of the

                                            13
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.203 Page 27 of 48




Strickland/Hill test, "if a defendant is represented by counsel and pleas guilty upon

advice of counsel, the voluntariness of the plea depends on whether counsel's advice

was within the range of competence demanded of attorneys in criminal cases."

McMann v. Richardson, 397 U. S. 759 (1970). "[T]o prove prejudice, [Chavarin]

must show that there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Id. at 841-42. "And,

of course, 'any amount of actual jail time has Sixth Amendment significance,' which

constitutes prejudice for purposes of the Strickland test." Glover v. United States, 53 l

U.S. 198, 203 (2001). Additionally, "[o]ne of the most precious applications of the

Sixth Amendment may well be in affording counsel to advise a defendant concerning

whether he should enter a plea of guilty." Padilla v. Kentucky, 130 S. Ct. 1473

(2010). "Before deciding whether to plead guilty, a defendant is entitled to 'the

effective assistance of competent counsel.'" See Missouri v. Frye, 132 S. Ct. 1399

(2012); Lafler v. Cooper, 132 S. Ct. 1376 (2012); Premo v. Moore, 131 S. Ct. 733,

743 (2011); Padilla v. Kentucky, 130 S. Ct. 1473, 1480-81 (2010).

       In an effort to provide guidance as to how Hill applies to differing factual

settings, the Supreme Court decided Lafler and Frye and established a constitutional

standard applicable in all of the separate phases of a criminal trial to which the Sixth

Amendment applies, including the point at which a defendant decides whether to

                                           14
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.204 Page 28 of 48




plead guilty to a crime. In Lafler, the Court held that when counsel's ineffective

advice led to an offer's rejection, and when the prejudice alleged is having to stand

trial, a defendant must show that, but for the ineffective advice, there is a reasonable

probability that the plea offer would have been presented to the court, that the court

would have accepted its terms, and that the conviction or sentence, or both, under the

offer's terms would have been less severe than under the actual judgment and

sentence imposed. In Frye, the Court held that the Sixth Amendment right to effective

assistance of counsel extends to the consideration of plea offers that lapse or are

rejected, and that right applies to "all 'critical' stages of the criminal proceedings."

      The familiar two-part test of Strickland referenced above has been applied by

the U. S. Supreme Court and the Tenth Circuit in a wide variety of contextual

challenges to the effectiveness of counsel's performance in all phases of the

proceedings. See Avery v. Alabama, 308 U. S. 444 (1940). Defendants can raise

ineffective assistance of counsel claims concerning performance before trial

[Kimme/man v. Morrison, 477 U.S. 365, 371-79; Williamson v. Ward, 110 F. 3d

1508 (10 th Cir. 1997)], actions in jury selection, [Strickland, 466 U.S. at 690;],

performance during trial, [Strickland, 466 U. S. at 688; Fisher v. Gibson, 282 F. 3d

1283 (10 th Cir. 2002)], assistance during sentencing [Strickland, 466 U. S. at 687;

Glover v. United States, 531 U.S. 198 (2001); Anderson v. Sirmons, 476 F. 3d 1131

                                           15
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.205 Page 29 of 48




(10 th Cir. 2007)], and performance on appeal [Evitts v. Lucey, 469 U. S. 387, 396

(1985); Hammon v. Ward, 466 F. 3d 919 (10 th Cir. 2006)].

      In the context of sentencing, prejudice means that but for counsel's error(s),

acts and/or omissions, his sentence would have been significantly less harsh. See

United States v. Lopez, 100 F.3d 113, 119-121 (10 th Cir. 1996);Roe v. Flores-Ortega,

120 S. Ct. 1029, 1037 (2000). In a ruling on a motion under § 2255, the court is

required to hold a hearing "[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief." 28 U.S.C. § 2255.

      Rule 8 of the Rules Governing § 2255 Proceedings states: "If the [§ 2255]

motion is not dismissed, the judge must review the answer, any transcript and records

of prior proceedings, and any materials submitted... to determine whether an

evidentiary hearing is warranted". See United States v. Barboa, 777 F .2d 1420 (10 th

Cir. 1985). In§ 2255 proceedings, "[u]nless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no relief, the court shall .

. . grant a prompt hearing thereon, determine the issues, and make findings of fact and

conclusions of law with respect thereto." 28 U.S.C. § 2255. An evidentiary hearing

in open court is required when a movant presents a colorable Sixth Amendment claim

showing disputed facts beyond the record and a credibility determination is necessary

in order to resolve the issue. See Lott v. Trammell, 705 F.3d 1167 (10 th Cir. 2013).


                                           16
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.206 Page 30 of 48




      Upon granting a §2255 Motion, "[t]he court shall vacate and set the judgment

aside and shall discharge the prisoner or resentence him ... or correct the sentence

as may appear appropriate." 28 U.S. C. § 2255.

                                 V. DISCUSSION

      As a preliminary matter, Chavarin respectfully requests that this Court be

mindful that prose pleadings are to be construed liberally. See Childs v. Miller, 713

F.3d 1262, 1264 (10 th Cir. 2013) (Prose pleadings are to be held to less stringent

standards than formal pleadings drafted by lawyers, and should therefore be liberally

construed);Estelle v. Gamble, 429 U.S. 97, 106 (1976) (same); and Haines v. Kerner,

404 U.S. 519, 520 (1972) (same).

       A.      Pretrial Counsel's Failure To: (1) Communicate with
               Chavarin and Provide Information to Him That He Needed
               to Assess the Government's Case-in-chief, Including
               Discovery and Other Evidence in Order for Him to Make an
               Informed Decision as to Whether to Proceed to Trial or Plead
               Guilty; (2) Conduct an Adequate and Independent Pretrial
               Investigation Including Interviewing Any Defense or
               Government Witnesses on Behalf of Chavarin; and (3)
               Attempt to Negotiate a Reasonable Plea Agreement with the
               Government Deprived Chavarin of Effective Assistance of
               Counsel Durim: the Pretrial Phase of the Proceedings.

               1-2.   Failure to Communicate and Conduct an Adequate and
                      Independent Pretrial Investigation

       Chapter 1, Rule 1.4: Communication ofthe Utah Rules ofProfessional Conduct

states that:

                                          17
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.207 Page 31 of 48




      (a)    A lawyer shall:

             (1)    promptly inform the client of any decision or circumstance
                    with respect to which the client's informed consent, as
                    defined in RPC 1.0(e), is required by these Rules;

             (2)    reasonably consult with the client about the means by
                    which the client's objectives are to be accomplished;

             (3)    keep the client reasonably informed about the status of the
                    matter;

             (4)    promptly comply with reasonable requests for information;
                    and

             ( 5)   consult with the client about any relevant limitation on the
                    lawyer's conduct when the lawyer knows that the client
                    expects assistance not permitted by the Rules of
                    Professional Conduct or other law.

      (b)    A lawyer shall explain a matter to the extent reasonably necessary
             to permit the client to make informed decisions regarding the
             representation.

      Reasonable communication between the lawyer and the client is necessary for

the client to effectively participate in the representation. It is one of the cornerstones

of effective legal representation by an attorney.

       In this case, there was not any reasonable communication from the beginning

of his case between Chavarin and his retained attorney, Rudy J. Bautista ("Bautista"),

so that he could effectively participate in his defense. Bautista certainly did not meet

the standard as set forth above in Rule 1.4 of the Utah Rules of Professional Conduct

                                            18
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.208 Page 32 of 48




or any other professional norm for that matter. He failed to reasonably consult with

Chavarin about the means to be used to accomplish his objectives other than persuade

Chavarin proceed to proceed to trial. Further, there was not any regular

communication between Bautista and Chavarin regarding his case. Bautista went to

visit Chavarin only once for about 20-30 minutes. Bautista talked to Chavarin's wife

a few times and communicated that Chavarin "has a very high chance of winning."

The sole strategy was to claim that Chavarin was forced on doing the illegal drug

transportation- that he did not want to do it but he had no choice. He had to keep his

family safe in the United States and in Mexico. Baustista persuaded Chavarin that

there is a "law" that would protect him, should they prove that he was under duress

when he committed the illegal drug transportation.

      Note: Majority of Chavarin' s case discussion happened between Bautista and

Chavarin' s wife- who knows little to nothing about Chavarin' s whereabouts on the

night when he was pulled over or his deal with the cartel. There was no proper

communication at all, only relay or pass along messages. Bautista failed to obtain all

the necessary information from Chavarin- only his wife, who might have been

missing significant details while relaying messages back and forth.

      Fact: From the beginning, Bautista told Chavarin's wife that they will go to

trial. He convinced the couple that "they had nothing to loose- that for both trial and

                                          19
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.209 Page 33 of 48




guilty plea, Chavarin would be given the same ten (10) years' maximum sentence

[which is a lie]. Basically, pleading guilty was never discussed with Chaverin nor his

wife. Hence, Chavarin thought "it was not an option." More so, Bautista did not

convey any plea offers.

        Bautista had a duty to provide sufficient information to Chavarin so that he

could participate intelligently in decisions concerning the objectives of his

representation and the means by which they would be pursued. Adequacy of

communication depends in part on the kind of advice or assistance that is involved.

Because he wholly relied on counsels' advice, Chavarin acquiesced to same. Bautista

failed to consult and explain the general strategy and prospects of success and the

likely result in the sentence he would receive. The guiding principle is that a lawyer

should fulfill reasonable client expectations for information consistent with the duty

to act in the client's best interest. Bautista failed to do so. Without this information,

he was unable to make an informed decision. As such, he decided to proceed to trial

because he was told by Bautista that they had a very high chance of winning and the

fact that Chavarin thought pleading guilty was not an option at all. Bautista's

representation was deficient because he failed to properly inform Chavarin of the

correct relevant circumstances and likely consequences ofpleading guilty, as opposed

to proceeding to trial, in order to make an informed decision about which course to

take.

                                           20
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.210 Page 34 of 48




      "Before deciding whether to plead guilty, a defendant is entitled to 'the

effective assistance of competent counsel."' See Frye, 132 S. Ct. 1401; Lafler v.

Cooper, 132 S. Ct. at 1376; Premo v. Moore, 131 S. Ct. 733, 743 (2011); Padilla v.

Kentucky, 130 S. Ct. 1473, 1480-81 (2010).

      It is well established that whether a defendant pleads guilty or proceeds to trial,

he must be aware of "the relevant circumstances and likely consequences"

surrounding the plea. Brady v. United States, 397 U.S. 742 (1970).

      In this case, without reviewing any evidence or discovery with Chavarin,

discussing the relevant circumstances, the strength of the government's case or any

other type of strategy, Bautista pushed Chavarin to go to trial based on nothing but

his hunch that Chavarin could win his case by playing the "victim" card. However,

ultimately Chavarin proceeded to trial and received a 188-month sentence because

of the deficient advice given to him by Bautista. What's worse is that Chavarin

received a two (2) level enhancement for obstruction of justice- this was due to

Bautista' s advice that Chavarin should assert that he transported the drugs because

ofthreats, which was deemed as a perjurious statement. Of course, had Chavarin been

properly informed that Bautista was not preparing any kind of defense in this case,

other than pressing him to play the "victim" role at trial, there is a reasonable

probability that he would have opted to plead guilty.

                                           21
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.211 Page 35 of 48




      The U. S. Supreme Court stated in Strickland, criminal defense attorneys owe

their clients "a duty to make a reasonable investigation or to make a reasonable

decision that makes particular investigations unnecessary," Strickland, 466 U.S. at

691. "As a general rule an attorney must investigate a case in order to provide

minimally competent professional representation." Id. In this case, Bautista who

represented Chavarin did neither as the record clearly reflects.

      Defense counsel has the obligation to conduct a reasonably substantial,

independent investigation. Campbell v. Reardon, 780 F.3d 752 (7th Cir. 2015). The

U.S. Supreme Court has explained the governing standard:

         Strategic choices made after thorough investigation of law and
         facts relevant to plausible options are virtually unchallengeable;
         and strategic choices made after less than complete investigation
         are reasonable precisely to the extent that reasonable professional
         judgments support the limitations on investigation. In other
         words, counsel has a duty to make reasonable investigations or to
         make a reasonable decision that makes particular investigations
         unnecessary. In any ineffectiveness case, a particular decision not
         to investigate must be directly assessed for reasonableness in all
         the circumstances, applying a heavy measure of deference to
         counsel's judgments.

Strickland, 466 U.S. at 690-91.

      In this case, Bautista failed to conduct any kind of a reasonable independent

pretrial investigation of his case. Bautista failed to research the case law, interview

witnesses or investigate the facts of Chavarin's case. There was no independent


                                          22
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.212 Page 36 of 48




pretrial investigation to challenge the government's case-in-chief. Bautista did even

exert an effort to meet with Chavarin to discuss his case. Instead, Bautista settled with

the information provided by Chavarin' s wife, who barely knows anything about the

instant case. It is well settled in this circuit that a criminal investigation requires

investigators to piece together evidence, often circumstantial and from multiple

sources, to prove a defendant's innocence or guilt. See Sawyer, 799 F.2d at 1508

("counsel has a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary"(quoting Strickland, 466

U.S. at 690-91 ). Although courts are typically required to show heightened deference

to an attorney's strategic decisions supported by professional judgment, where a

failure to investigate does not reflect sound professional judgment, such deference is

not appropriate. Id.

       Bautista did not put the government's case to any kind of adversarial test. Had

he done so, there is a reasonable probability that Chavarin would have pleaded guilty

and benefitted with a significantly less harsh sentence. Accordingly, Chavarin's

conviction and sentence should be vacated so that he may plea anew.

              3.       Failure to Attempt to Negotiate a Favorable Plea
                       Agreement

       The Fifth Circuit has observed that providing counsel to assist a defendant in

deciding whether to plead guilty is '" [o]ne of the most precious applications of the

                                           23
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.213 Page 37 of 48




Sixth Amendment."' United States v. Grammas, 376 F.3d433 (5 th Cir. 2004) (quoting

Reed v. United States, 354 F.2d 227,229 (5 th Cir. 1965)). When considering whether

to plead guilty or proceed to trial, a defendant should be aware of the relevant

circumstances and the likely consequences of his decision so that he can make an

intelligent choice. See Teaque v. Scott, 60F.3d 1167, 1170 (5 th Cir. 1995). Where a

defendant persists in a plea of not guilty, counsel's failure to properly inform him

about potential sentencing exposure may constitute ineffective assistance. United

States v. Ridgeway, 321 F.3d 512,514 (5 th Cir. 2003).

      To obtain relief on an ineffective assistance claim, Chavarin ultimately must

demonstrate that his attorney's performance was deficient, and that there is a

reasonable probability that, but for counsel's deficient performance, he would have

pleaded guilty. See Hill v. Lockhart, 474 U.S. 52, 59 (1985); Strickland v.

Washington, 466 U.S. 668,687 (1984) ("Strickland''); see also, Lafler v. Cooper, 132

S. Ct. 1376 (2012) ("Lafler"); Missouri v. Frye, 132 S. Ct. 1399 (2012) ("Frye");

Padilla v. Kentucky, 130 S. Ct. 1473, 1480-81 (2010) ("Padilla") ("Before deciding

whether to plead guilty, a defendant is entitled to 'the effective assistance of

competent counsel.'") (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)).

      In Hill, the Court considered a Strickland claim based on allegations that the

petitioner's lawyer had given bad advice that caused him to plead guilty instead of

                                         24
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.214 Page 38 of 48




proceeding to trial. While there have been many cases analogous to Hill, it has been

understood that Hill established a rule applicable to other circumstances when

lawyers advise their clients at the plea-bargaining stage of the case. Cf. Lafler, supra;

Frye, supra; Padilla, 130 S. Ct. at 1485 n.12. For instance, Hill has been applied to

a case in which a lawyer was found to have provided ineffective assistance of counsel

when the defendant rejected a plea deal and proceeded to trial in the face of

overwhelming evidence of guilt and lacking any viable defense. See Toro v. Fairman,

940 F.2d 1065, 1068 (7 th Cir. 1991).

      The U.S. Supreme Court decided Lafler and Frye in an effort to provide

guidance in how Hill applies to differing factual settings, and established

constitutional standard applicable in all of the separate phases of a criminal trial

where the Sixth Amendment applies, including the point at which a defendant decides

whether to plead guilty to a crime. In Lafler, the Court held that when counsel's

ineffective advice led to an offer's rejection, and when the prejudice alleged is having

to stand trial, a defendant must show that but for the ineffective advice, there is a

reasonable probability that the plea offer would have been presented to the court, that

the court would have accepted its terms, and that the conviction or sentence, or both,

under the offer's terms would have been less severe than under the actual judgment

and sentence imposed. In Frye, the Court held that the Sixth Amendment right to

                                           25
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.215 Page 39 of 48




effective assistance of counsel extends to the consideration of plea offers that lapse

or are rejected, and that right applies to "all 'critical' stages of the criminal

proceedings."

      Fact: In this case, there was at no time any discussion of a plea. Chavarin

would have considered it had he known the magnitude of the charge and conviction.

Bautista made no offer to the government of what Chavarin would accept in a plea

offer. Again, the issue of"plea bargain" was never brought up to Chavarin. Chavarin

was left with no choice but totally trust his defense attorney and relied entirely on his

unilateral opinion and advice.

      If not for Bautista's erroneous assessment of Chavarin's inaccurate judgment

of records; and incorrect advice, Chavarin would have opted to plead guilty and

receive a significantly less harsh sentence, as follows:

      Base Offense Level                                                   32
      Less: Acceptance ofResponsibility (§§ 3El.l(a) and (b))              ..::J.
      Total Offense Level                                                  29
      Criminal History Category                                            III
      Guideline Imprisonment Range: 108 -135 months

       This present matter is similar to Lafler in that Chavarin was misinformed by

Bautista of the likely consequences of pleading guilty rather than proceeding to trial.

In fact, there is a reasonable probability that Chavarin would have plead guilty had

Bautista not affirmatively misadvised him regarding his case that it is highly expected

                                           26
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.216 Page 40 of 48




that they will win should Chavarin assert that "he was threatened to do the drug

transportation in fear of his life and his family." Chavarin was forced to wholly rely

on counsels' advice, and based on that advice, proceeded to trial and netted him a

188-month sentence. Had Chavarin been properly informed by Bautista, he would

have had a correct understanding of the facts, law of the case and likely consequences

in order to make an intelligent and informed decision of whether to proceed to trial

or to plead guilty. "It is the lawyer's duty to ascertain if the plea is available, that it

would have lead to a shorter sentence and entered voluntarily and knowingly. He

must actually and substantially assist his client in deciding whether to plead guilty.

It is his job to provide the accused an understanding of the law in relation to the

facts." Gonzalez v. Crosby, 545 U.S. 524, 542 (2005). The advice he gives need not

be perfect, but it must be reasonably competent. His advice should permit the accused

to make an informed and conscious choice. Lafler, supra. In other words, if the

quality of counsel's advice falls below a certain minimum level, the client's decision

whether to plead guilty or proceed to trial cannot be knowing and voluntary because

it will not represent an informed choice. Id.

       Also, whether a defendant pleads guilty or proceeds to trial, he must be aware

of "the relevant circumstances and likely consequences" surrounding the plea. Brady

v. United States, 397 U.S. 742 (1970).

                                            27
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.217 Page 41 of 48




      In this case, Bautista failed to correctly familiarize Chavarin with the relevant

facts, case law, applicable sentencing guidelines and the relevant circumstance and

likely consequences of a conviction in Chavarin's case. He failed to properly advise

Chavarin of all these matters, which led him to a 188-month sentence. Had he done

so, Bautista could have advised Chavarin of the actual correct options available, and

there is a reasonable probability that he would have pled guilty. As such, Chavarin

easily meets Strickland's two prong test for ineffective assistance of counsel and

relief should be granted in the first instance. Bautista' s errors in this case were so

blatant and flagrant that the Court can conclude that they resulted from a lack of

experience, or neglect rather than an informed professional deliberation. He failed his

duty to properly advise Chavarin.

      Bautista's advice was not a predication, probability, or an estimate, but rather

a lack of communication with Chavarin. In turn, Chavarin had to wholly rely on his

erroneous advice. Thus, Chavarin was not fairly apprised of the consequences of his

decision to proceed to trial. In other words, Chavarin's reliance on Bautista's

significantly flawed advice about the consequences of proceeding to trial rather than

pleading guilty violated his due process rights. See Hill, 474 U.S. at 56.

       Accordingly, Chavarin' s conviction and sentence should be vacated for relief

in the first instance.

                                          28
 Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.218 Page 42 of 48




      B.    Trial Counsel's Failure To: (1) Convey His Trial Strategy and
            Inform Chavarin of Any Affirmative Defense; (2) Prepare for
            Trial and Research the Applicable Law and Review the
            Discovery Provided by the Government; (3) Subpoena Or Call
            Any Defense Witnesses on Chavarin's Behalf; (4) Lodge
            Proper Objections; and (5) Act As An Effective Advocate for
            Chavarin At Trial Deprived Chavarin of Effective Assistance
            of Trial Counsel and A Fair and Reliable Jury Verdict.

      As discussed above, Bautista failed in several (if not all) areas of Chavarin's

defense. Bautista never mentioned any type of investigation that he conducted. There

was no witnesses for Chavarin's defense.

      In this case, Chavarin was not provided with clear strategy on how his counsel

would attack the case. Moreover, Bautista failed to try to get Chavarin a Plea

Agreement with the government. Below are some of the failures and/or negligence

Bautista committed throughout the case proceedings:

      In general, Bautista completely failed to get adequate information from

witnesses and Chavarin himself. As a party informed and knowledgeable about his

own case, Chavarin could have given significantly more input.

      l. No Evidence ofThreat. Bautista failed to support their defense that Chavarin

was being threatened and was in fear of his life and his family's that's why he

committed the instant offense. Had he personally discussed matters with Chaverin

instead of his wife, he would know the importance of the Police Reports emailed to



                                         29
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.219 Page 43 of 48




him (by Chavarin's wife)- report of when "they" (cartel) broke into Chavarin's

mother- and father-in-law's home, as well as Chavarin's home. At trial, he did not

present the Police Report as evidence that Chavarin was indeed being pressured and

threatened.

      2. No Witnesses. There were no (0) witnesses presented on behalf of Chavarin.

Bautista could have called Chavarin's wife and/or family to testify how "they" were

threatening Chavarin. However, Bautista refused to take Chavarin's wife to testify on

his behalf, he believed that such move could hurt Chavarin more.

      3. Failure to Ob;ect. Bautista never objected to the court's inadequate

explanation; rather, Chavarin only argued that "there was no evidence ... that clearly

rebuts the testimony of Mr. Chavarin about his duress and coercion." ROA Vol. III

at 113. To that end, Chavarin simply requested that the district court "not [] impose

the two-level increase" for obstruction of justice. Id. As mentioned above, had

Bautista prepared and gathered evidence in support of Chavarin's threat claims, the

Court could not claim that there was no evidence.

      It is essential to note that Bautista did not prepare Chavarin for trial. More so,

Bautista did not know that he was not ready for trial as he only knows less than half

of what he needed to know to proceed to trial (information he obtained from

Chavarin' s wife). Bautista had no trial strategy or material legal defense for Chavarin,

                                           30
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.220 Page 44 of 48




which explains his lack of participation at trial. In essence, Chavarin was stuck

without any kind of a defense from his appointed lawyer which netted him a sentence

of 188-month imprisonment.

      The Sixth Amendment, and a defendant's right to due process, requires "that

any person brought to trial in ... federal court must be afforded the right assistance

of counsel before he or she can be validly convicted and punished by imprisonment."

Nichols, 114 S. Ct. at 1936. (Blackanun, J.,dissenting) (quoting Baldasar v. 11 linois,

446 U.S. 222, 227-28 (1980) (per curiam).

      Accordingly, Chavarin's conviction and sentence should be vacated so that he

may plea anew.

      C.     Sentencing Counsel's Failure To: (1) Review, Discuss Or
             Explain the PSR to Chavarin; (2) Object and Argue for
             Mitigation of Chavarin's Sentence; (3) Argue That
             Chavarin's Sentence Was Substantively Unreasonable
             Deprived Chavarin Effective Assistance of Sentencing
             Counsel and A Fair and Just Sentence.

      Prior to sentencing, the PSR was released by the Probation Office. Bautista

failed to properly review, discuss and explain the PSR adequately with Chavarin prior

to sentencing. As usual, Bautista made no time or effort to see Chavarin. As a matter

of fact, Bautista did not even attend Chavarin' s sentencing hearing, he had some other

attorney fill-in for him-without Chavarin's approval or knowledge.



                                          31
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.221 Page 45 of 48




      Note that Bautista filed a Sentencing Memorandum on December 8, 2017 [Doc.

64], asking for the Court to vary downward from the otherwise applicable guideline

range and sentence Chavarin to 121 months. Specifically, he requested this Court to

grant a two-level decrease in offense level for his acceptance of responsibility, and

a two-level decrease for coercion and duress. Alternatively, a four-level decrease for

his minimal participation in the offense. Bautista also argued that his base level

should not be increased because he did not obstruct or impede the administration of

justice. Ironically, he asked for a sentence variance in reference to acceptance of

responsibility and obstruction of justice, when he did not even mention pleading

guilty to Chavarin; and pinned him to proceed to trial without legal strategy or

evidence to substantiate their claim that Charavin's offense spawned from coercion

and duress.

      Accordingly, Chavarin's sentence should be vacated for resentencing.

      Fact: Bautista felt bad that Chavarin lost trial, and told Chavarin's wife that

they don't need to pay their professional fee balance of$1,000 and advised to file for

a Petition for Writ of Certiorari to gain relief for inadequate counseling.

                                VI. CONCLUSION

      For the above and foregoing reasons, Chavarin' s conviction and sentence must

be vacated so that Chavarin can plea anew. In the alternative, it is respectfully

                                          32
  Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.222 Page 46 of 48




requested that the Court hold an evidentiary hearing so that Chavarin may further

prove his meritorious ground for relief, resolve any disputed facts, and expand an

incomplete record.

                                             Respectfully submitted,




Dated: AugustP, 2020.
                                                       UARDO CHAVARIN
                                             REG. 0. 24900-081
                                             FCI AFFORD
                                             FE ERAL CORR. INSTITUTION
                                             P. . BOX9000
                                             S FORD, AZ 85548
                                             i ppearing Pro Se




                                        33
Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.223 Page 47 of 48



                        ALAN EDUARDO CHAVARIN
                           REG. NO. 24900-081
                              FCISAFFORD
                       FEDERAL CORR. INSTITUTION
                              P.O. BOX 9000
                           SAFFORD, AZ 85548
                              August "l=t; 2020

Mr. D. Mark Jones
Clerk of Court
U. S. District Court
District of Utah
Central Division
351 S West Temple, Room 1.100
Salt Lake City, UT 84101

      RE:   Chavarin v. United States
            Civil No. 2:20-cv-- - - -
            Crim No. 2:16-cr-00609-DB-1

Dear Mr. Jones:

       Enclosed please find and accept for filing Movant's Motion under 28 U.S.C.
§ 225 5 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody and
Memorandum ofLaw in Support thereof. Please submit these documents to the Court.

      Thank you for your assistance in this matter.

                                            Sincerely,




Encl. as noted
                   Case 2:20-cv-00605-DBB Document 1-3 Filed 08/28/20 PageID.224 Page 48 of 48




•




                      ~ UNITED STJJTES


         ::,
                     IJiit, POSTAL SERVICE.
                                                                    ~
                                                                    .&                       UNITEDST/J.TES
                                                                                           POSTLlL SERVICE®
                                                                                                                                                      PRIORITY
                                                                                                                                                              MAIL

           ~
                                                                                                                                                      EXPRESS®                                     IIII II I IIEJI 284
                                                                                                                                                                                                                   llll 633
                                                                                                                                                                                                                        1111111111111111
                                                                                                                                                                                                                            212 US
           iii"
           ~
          ·<
                          PRIORITY®                                      FROM: iPL~ASiiPRINT/                                PHONE((!}G,L..J.Z..!,L,:~'--'l""-,.._,,=.,..

          ID
          0
          'O
          ID
                            MAIL                                             Lr~-~h H-e.nCA...
                                                                             ~ :?;,;L W. \-\o \l V\ <;~- ·                                                                                                                                  ..
          ~
           v,

          a.
                          EXPRESS                                            fn)G, /4z_ 8s<)oq
                                                                                                                                                                                                    USPS• Cmpomle Acct. No.                  Federal Agency Acct. N_o. or Postel Service" /\eel. No.



          ID
          ~
          0                                                                                                                                                                                                               .
          3                                                                                                                                                                                                                       0:?-Doy              • MIiitary                             OnPO
         ',...§.
          8                                                              1
                                                                            • SIGN~TU:~ f!;OUIR~D N~: The maJle;must_ chock the "Signature Requtroa" box II the ma!ler: 1) -,/// /              0I .-· ~/
                                                                                                                                                                                         PO ZIP Coda                                               _ _ :osten•~7 ('
                                                                                                                                                                                                                              r~~~duled~oli'~~Dat ,A
                                                                                                                                                                                                                                            C) 1 ~..L.J              c,(__\:?IV"
                                                                                                                                                                                                                                                                                    <-.S
          ::l
          19
                                                                         ! equlres the addressee', slgn!llure; OR 2) Purchases add,Uonal Insurance; OR 3) Purclluses COO SeIVICO, 011 ~)  0 vf '---.
                                                                           urahaseallsturn Receipt a01vlce. II the box Isnot cheeked, the Postal Sal'Jllce will leave the Item In the addressee 6 o~te
                                                                                                                                                                                                    Ac !od (MM/      )        Schs led D e l , o
                                                                                                                                                                                                                                                  ._                 ·-·_ . __ _____
                                                                                                                                                                                                                                                              Insurance Foe          COD Foe
          :!                                                             mall receptacle or othar secure lo cation wllhout attemp!ing lo obtain theaUdressce'sslgnature on delivery.                                          • 10:SO AM    ~:00 PM           $       -
          !I:                                                            DellvoryOptl~e
                                                                           D No Saturdf>y Oollvary (delivered ,w,t business day)
                                                                                                                                                                                                  f---:-)'7
                                                                                                                                                                                                  O"/ ,1
                                                                                                                                                                                                                              • 12NOON                                              $

          i
          !I'
                                                                             O Sunday/Hollday Oollvary Requlrad (additional fee, Where available')
                                                                             D 10:30 AM Dallvcry Required (Rdclillonel lee, where nvailablo')
                                                                                                                                                                                         TtmeAooept - -
                                                                                                                                                                                            , ,.,..),-:~ )         OAM
                                                                                                                                                                                                                              10:30 AM Delive,yFoe            Return Hecolpt Foo     I.Ive Animal
                                                                                                                                                                                                                                                                                     Tran~n File
                                                                                                                                                                                                                                                                                                  -

         'ti                                                                     • alert     BPS.tom• r lo a Poat Olfloe~ for avnll bllll ·                                                  o(_ -         !      J""PM       $                               $       -·             $



                                                                                                                                                                                                                              :~•S.
         <I)
         fg                                                              TO: (1'1.E/\taP~INt)                                PHONE\(                                                   1.,...:..,.,,,,_4.--.,;...,,__-k=====~:-l--:;;:;;:;;;;::;;;;;;;;;;r;;;;;;;;'-----1

         n
          ~
         '<

          .
         iii
                                · To schedule free
                                  Package Pickup,
                                 scan the QR code.
                                                                                                                                                                                        :'"""°"-
                                                                                                                                                                                         Welght                                              l<iyce lnHlals
                                                                                                                                                                                                                                                              ,O~-~.,~~-
                                                                                                                                                                                                                                                                  c::x..1(7
                                                                                                                                                                                                                                                                              F5S-
          Ill


    I    ~-
         Ill
                                                                                                                                                                                                                                                              $

    I
    I
                                                                                                                                                                                         DaliVQIY Atte_mpt (MMIDDNY) Time
                                                                                                                                                                                                                                       [JAM
                                                                                                                                                                                                                                                 Employee SlonalUre



                                                                        '-===-:-=-==-=-====-===-::::==-_:..._:...--:-:-:=-==~---,
                                                                        11
                                                                                                                                    ----
                                                                           For pickup or USPS Trl'lol<lng~, visit USPS.com or aall 800·222-1811.
                                                                                                                                                                                         OolivQi}' Attampt(MM/UDNY) limo
                                                                                                                                                                                                                                       CIPM
                                                                                                                                                                                                                                                 Employee Slgnaturo             -




                                                                   L;:;;~;:;~
                                                                                                                                                                                                                                       • AM
                                                                                                                                                                                                                                       • PM

                                                                                                                                                                                                                                                                                                         ~
                               USPS.COM/PICKUP                                                                                                                                          1.ABSL1Ml,MARCfl2010                          PSN7890·lk..JOO~-•- - -
                                                                                                                      THIS CORNER


                                                                                                                                                                                                                                                                                                       ~2111
                                                                                                                                                                                                                                                                                                       l''TF.SPO~

                      11111111111111111111111                       EP13F Oct 2018                                                                                                                                                                                                                     z        ~
                          PS10001000006                             OD: 121/2x 91/2                                                                                                                                                                                                                    ::,
                                                                                                                                                                                                                                                                                                       *- *
                                                                                                                                                                                                                                                                                                                Iii
                                                                                                                                                                                                                                                                                                       *****·*~

    i
    ~                                                                                     --~I destinations. See DMM and IMM at pe.usps.com for complete details.
                    * Money Back Guarantee to U.S., select APO/FPO/DPO, and select lnternatio                                               .                                                                                     .

    \.    I'.

    '~:''.\         f Money Back Guarantee for U.S. destinations only.   ,c For Domestic shipme '{s, the maximum weight Is 70'1bs. For International shipments, the maximum weight is 4 lbs.

                                                                                                 "
